Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
	Claims 1-6 have been cancelled. Claim 7 was never submitted but still cancelled. Claims 8-13 are currently pending and have been considered below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference characters "3" (figs. 1, 2, 4-10) and "4" (figs. 1, 2, 4, 6-10) have both been used to designate "parts"
reference characters "14" (figs. 1-10), "17" (figs. 1-10), and "31" (figs. 1-3, 5-9) have all been used to designate "side wall"
reference characters "15" (figs. 1-10) and "18" (figs. 1-10) have both been used to designate "bottom wall"
reference characters "24" (figs. 1-4, 6-9), "27" (figs. 1, 2, 4, 6-9), and "28" (figs. 3-5, 9, 10) have all been used to designate "pin"
reference characters "33" (figs. 1-9) and "38" (fig. 12) have both been used to designate "spring"
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “2” (fig. 1) has been used to designate both "disposable capsule" and "flange"
reference character “9” (figs. 1, 2, 6-9) has been used to designate both "frame" and "injection assembly"
reference character “33” (figs. 1-9) has been used to designate both "elastic retention and return element" and "spring"
reference character “37” (figs. 11, 12 ,15, 16) has been used to designate both "pins" and "stationary pivots"
reference character “38” (fig. 12) has been used to designate both "elastic elements" and "spring"
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: "BE" (fig. 10).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 8, 11, and 12 are objected to because of the following informalities: 
"incudes" (claim 8, 4th para.: line 1)
For the purposes of this office action, Examiner will treat this as reciting “includes”
"the pressurized fluid" (claim 8, 5th para.: line 5)
For the purposes of this office action, Examiner will treat this as reciting “a pressurized fluid”
"a larger capsule" (claim 8, 4th para.: line 6)
For the purposes of this office action, Examiner will treat this as reciting “the larger capsule”
"a bottom wall" (claim 8, 4th para: line 1 and line 3.; claim 11: line 2) and "a side wall" (claim 8, 4th para: line 1 and line 3)/ "the side wall" (claim 8, 4th para: line 3)
Although it is clear from context which of the two bottom walls each of the above three recitations of “a bottom wall” is referring to, the Examiner suggests assigning unique names to these features to avoid confusion. For the purposes of this office action, Examiner will treat these as “outer bottom wall” and “inner bottom wall” as appropriate. 
For the same reason, Examiner will treat recitations of “side wall” as “outer side wall” and “inner side wall”, respectively.
"a bottom wall" (claim 12: lines 2-3)
For the purposes of this office action, Examiner will treat this as reciting “the inner bottom wall”, as per above.
Appropriate correction is required.

Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
"actuating means" in claim 8 (3rd para.)
Passes prong A
The claim limitation uses a generic placeholder.
“means”
Passes prong B
The generic placeholder is modified by functional language.
“provided to move the cup-shaped body from the open position to the closing position, and vice versa”
Fails prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “actuating” as a structural modifier denoting a type of structural device (“actuating means”) with a generally understood meaning to one having ordinary skill in the art (e.g. a motor or handle) (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
"elastic means" in claim 11 (line 7)
Passes prong A
The claim limitation uses a generic placeholder.
“means”
Passes prong B
The generic placeholder is modified by functional language.
“thus moving the blocking device from the normal blocking configuration to the unblocking configuration against the action of elastic means”
Fails prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “elastic” as a structural modifier denoting a type of structural device (“elastic means”) with a generally understood meaning to one having ordinary skill in the art (e.g. springs) (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonacci (US 20170013993 A1).
Regarding claim 8, Bonacci teaches:
A brewing device (fig. 1: brewing device [1]) for producing a beverage from 
two differently sized capsules (para. [0082], lines 1-3: “The handling device can be configured to handle a first capsule of first dimensions as well as a second capsule of second dimensions different to the first dimensions”), the brewing device comprising:
two parts (fig. 1: first part [10], second part [20]) opposite and mutually movable between 
an open or loading position (figs. 3a, 3b) in which a capsule is loadable between the two parts, and a closing or brewing position (figs. 4a, 4b) in which the two parts are coupled (paras. [0118]-[0120]: “Capsule handling device 1" comprises: a first part 10 that is optionally fixed to frame 1' or movable thereto; a second part 20 that is movable relatively to the frame 1' from a transfer position for inserting and/or removing capsule 2a,2b to an extraction position for extracting such capsule and vice versa”) and 
define therebetween a brewing chamber (fig. 1: extraction chamber [21"]) housing the capsule; 
one of the two parts of the brewing device includes a cup-shaped body (fig. 1: capsule receptacle [21]) including 
a first portion (fig. 6: first portion [21a]) and a second portion (fig. 6: second portion [21b]) defining therebetween 
a seat (fig. 1: cavity [21']) designed to receive the capsule during the movement of the cup-shaped body towards said closing position (paras. [0120]-[0121]: “the second part 20 comprising: a capsule receptacle 21 delimiting a cavity 21' for receiving such capsule 2a,2b”); 
the second portion is designed to slide with respect to the first portion between a smaller seat position, in which the seat is sized to house a smaller capsule, and a larger seat position, in which the seat is sized to house a larger capsule (para. [0122]: “a first portion 21a and a second portion 21b that are relatively movable between a first relative position and a second relative position to change at least one dimension 21da, 21db, 21ha, 21hb of cavity 21' and of extraction chamber 21"”); and
actuating means (fig. 2a: actuator [30]) provided to move the cup-shaped body from the open position to the closing position, and vice versa (para. [0125]: “an actuator 30,300, such as a motor 30 or a handle 300, connected to second part 20 for driving movable second part 20 between the transfer position and the extraction position”);
wherein the first portion (fig. 6: first portion [21a]) includes an outer cup, which includes a side wall and a bottom wall (fig. 6 shows an outer side wall and an outer bottom wall for first portion [21a] without reference characters), 
and the second portion (fig. 6: second portion [21b]) comprises an inner cup, which is arranged inside the outer cup and comprises a side wall slidably coupled to the side wall of the outer cup, and a bottom wall (figs. 6a and 6b show an inner side wall and an inner bottom wall for second portion [21b], in two positions, indicating the inner and outer sidewalls being slidably coupled); 
the inner cup is normally arranged in an extracted position, in which the inner cup and the outer cup define therebetween said smaller seat position (fig. 6b shows the configuration for a smaller capsule), and is mounted to slide inside the outer cup (para. [0122]: “a first portion 21a and a second portion 21b that are relatively movable between a first relative position and a second relative position to change at least one dimension 21da, 21db, 21ha, 21hb of cavity 21' and of extraction chamber 21"”), 
as a result of the interaction of inner cup with a larger capsule during the movement of the cup-shaped body towards the closing position, so as to move from the extracted position to a retracted position (paras. [0152]-[0154]: “Device 1" may comprise a mechanical transmission 32,33,33a,33b, connecting actuator 30,300 to second part and to first and second portions 21a,21b of second part 20 for driving: second part 20 between the transfer position and the extraction position; and first and/or second portions 21a,21b of second part 20 to relatively move first and second portions 21a,21b between their first and second relative positions.”; Examiner is interpreting Bonacci’s driving of first and second portions between first and second relative positions as teaching an interaction of the capsule and the second part with the actuator and mechanical transmission.), in which the inner cup and the outer cup define therebetween said larger seat position (paras. [0166]-[0167]: “For instance, primary mechanical transmission 32,320,32' is connected to first portion 21a of second part 20 and closure distance shifter 321,322,323 is arranged to: extend primary mechanical transmission 32,320, 32' and thus first portion 21a when a large capsule 21a is used”);
wherein the actuating means (fig. 2a: actuator [30]) are configured to keep the outer cup still in the closing position and include a blocking device (fig. 6: direction discriminator [324]) (para. [0161]: “Closure distance shifter 321,322,323 can connect primary mechanical transmission 32,320,32' to a drive wheel 31, such as a drive wheel actuated by actuator 30,300”; paras. [0163], [0165]: “Closure distance shifter 321,322,323 can be associated with at least one of: a direction discriminator 324”) configured to define, in the closing position, an axial block (para. [0165]: a direction discriminator 324, such as a discriminator fixed to a transmission rod 320 of primary mechanical transmission 32,320,32', to block and unblock the closure distance shifter depending on the relative position of the first portion 21a and a second portion 21b when second part 20 is in the extraction position.”) for the inner cup only when, in the closing position, the inner cup is arranged in the extracted position or smaller seat position, so as to prevent the inner cup from backwardly moving towards the bottom wall of the outer cup under the thrust of the pressurized fluid injected in the smaller capsule (para. [0181]: “Direction discriminator 320" may be arranged to block in extended position shifter 330,331,332 when primary mechanical transmission 32 is driven clockwise to move part 20 from the transfer position to the extraction position (FIGS. 2b to 5b and 6b)”);  and wherein the outer cup and the inner cup are so sized that, when, in the closing position, the inner cup is in its retracted position or larger seat position, the bottom wall of the inner cup abuts against the bottom wall of the outer cup so as to prevent the inner cup from backwardly moving under the thrust of the pressurized fluid injected in the larger capsule (para. [0180]: “For instance, direction discriminator 324 is arranged to block in extended position shifter 321,321",322 when primary mechanical transmission 32 is driven counterclockwise to move part 20 from the transfer position to the extraction position (FIGS. 2a to 5a)”).
Figs. 5a and 6a show brewing device in closing position for larger seat position and figs. 5b and 6b show brewing device in closing position for smaller seat position. 
Regarding claim 9, Bonacci further teaches:
wherein the blocking device (fig. 6: direction discriminator [324]) is normally arranged in a blocking configuration in which the blocking device is able to define said axial block with respect to the inner cup and is movable from the blocking configuration to an unblocking configuration as a result of the interaction with the second portion when the inner cup moves from the extracted position (fig. 6b) or smaller seat position to the retracted position (fig. 6a) or larger seat position when the cup-shaped body moves towards the closing position (para. [0054]: “a direction discriminator, such as a discriminator fixed to a transmission rod of the primary mechanical transmission, to block and unblock the closure distance shifter depending on the relative position of the first portion and a second portion when the second part is in the extraction position”).
Regarding claim 11, Bonacci teaches:
The brewing device of claim 9, wherein the second portion includes an appendix (fig. 6: mechanical transmission [32][33]), which extends from the bottom wall of the inner cup through and beyond a bottom wall of the outer cup and is arranged to interact with the blocking device (fig. 6: direction discriminator [324]) when the inner cup moves from the extracted position or smaller seat position to the retracted position or larger seat position during the movement of the cup-shaped body towards the closing position, thus moving the blocking device from the normal blocking configuration to the unblocking configuration against the action of elastic means (fig. 6: automatic return means [322’]; paras. [0208]-[0209]: “Mechanical transmission 32,33,33a,33b may include an automatic return means 322', such as a bias element, e.g. an automatic return spring 322',332a',332b', for returning a mechanical transmission, such as a primary or a secondary mechanical transmission e.g. a first or second secondary mechanical transmission, for instance a closure distance shifter 321,322,323 or a first or second relative position shifter 330a,331a,332a; 330a,331a,332a to a reference configuration”).
Regarding claim 10, Bonacci teaches:
The brewing device of claim 8, wherein the actuating means include a linkage including a crank-connecting rod mechanism (fig. 6: mechanical transmission [32][33]; para. [0155]: “When the actuator is a handle 300 with a grip 301, the transmission may include at least one of levers 302, axles 31', pinions e.g. toothed pinions, wheels e.g. toothed wheels, racks e.g. toothed racks, worm drives, knuckle joint arrangements, cam arrangements and belts.”) to move the cup-shaped body from and to the closing position (paras. [0152]-[0154]: “Device 1" may comprise a mechanical transmission 32,33,33a,33b, connecting actuator 30,300 to second part and to first and second portions 21a,21b of second part 20 for driving: second part 20 between the transfer position and the extraction position; and first and/or second portions 21a,21b of second part 20 to relatively move first and second portions 21a,21b between their first and second relative positions.”);  
the blocking device (figs. 6, 6a, 6b: direction discriminator [324]) is mounted on a connecting rod of the crank-connecting rod mechanism and is configured to form an axial shoulder engaged by the second portion when the cup-shaped body is in the closing position and the inner cup is in the extracted position (figs. 6a and 6b show blocking device abutting mechanical transmission).
Regarding claim 12, Bonacci teaches:
The brewing device of claim 8, wherein the outer cup has an axially symmetrical axis and is provided with a free edge (fig. 6 shows outer cup of first portion [21a] as axially symmetrical with a free edge); and the inner cup is coaxial to the outer cup and has a bottom wall (fig. 6 shows inner cup of second portion [21b] as coaxial, with a bottom wall, and a free edge); the seat having a depth that is variable based on the position of the inner cup with respect to the outer cup and is equal to an axial distance between the free edge of the outer cup and the bottom wall of the inner cup (figs. 6a and 6b show larger and smaller configurations).
Regarding claim 13, Bonacci teaches:
The brewing device of claim 12, wherein the inner cup is kept in the normal extracted position or smaller seat position by means of an elastic member (fig. 6: automatic return spring [322']) arranged between the outer cup and the inner cup (para. [0209]: “a bias element, e.g. an automatic return spring 322',332a',332b', for returning a mechanical transmission, such as a primary or a secondary mechanical transmission e.g. a first or second secondary mechanical transmission, for instance a closure distance shifter 321,322,323 or a first or second relative position shifter 330a,33la,332a; 330a,331a,332a to a reference configuration”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gunstone (US 20160309946 A1) – Discloses a device capable of handling differently sized capsules to extraction.
Ryser (US 8425963 B2) – Discloses a method for extracting beverage from a capsule, and a capsule brewing device comprising a first part and a second part that can be moved relative to the first part.
Kollep (US 8844428 B2) – Discloses an extraction system for the preparation of a beverage from a cartridge, and a device with dimensional adjuster movably mounted to the base.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J EVANGELISTA/Examiner, Art Unit 3761                           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761